   Case 2:16-cv-05959-RRM-GRB Document 45 Filed 04/19/19 Page 1 of 1 PageID #: 396




Neil M. Frank, Esq.

Joseph A. Myers, Esq. +
Matthew J. Farnworth, Esq.                                                            + Admitted in N.Y., D.C., & V.A.




      April 19, 2019

      Honorable Roslynn R. Mauskopf
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

                             Re:   Wiggings v. The Garden City Golf Club
                                   Case No.: 16-cv-5959 (RRM)(GRB)

      Dear Judge Mauskopf:

             I write to inform the Court that Patricia L. Boland’s association with the law firm Frank &
      Boland, P.C. ended effective April 19, 2019, and respectfully request that the Court “So Order”
      her withdrawal as counsel for Plaintiff in the above-referenced action as of that date, nunc pro
      tunc.

                                                                   Respectfully submitted,

                                                                   /s/Neil M. Frank______
                                                                   Neil M. Frank, Esq.

      cc:        all parties via ECF
